Citation Nr: 1031549	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include depression, posttraumatic stress disorder (PTSD) and 
personality disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an eye disorder other 
than cataracts.  

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an effective date prior to July 10, 2007, a 
grant of service connection for peripheral neuropathy of the 
right lower extremity.

7.  Entitlement to an effective date prior to July 10, 2007, a 
grant of service connection for peripheral neuropathy of the left 
lower extremity.

8.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities.

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for elevated liver 
enzymes.  

11.  Entitlement to service connection for headaches.  

12.  Entitlement to service connection for balance condition.  

13.  Entitlement to service connection for hypercholesterolemia.  

14.  Entitlement to service connection for degenerative joint 
disease.  

15.  Entitlement to service connection for hypothyroid.  

16.  Entitlement to service connection for chronic low back 
muscle spasms.  

17.  Entitlement to an initial compensable rating for erectile 
dysfunction.

18.  Entitlement to an effective date prior to April 21, 2005 for 
a grant of service connection for erectile dysfunction and for a 
grant of special monthly compensation based on loss of use of a 
creative organ.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to April 
1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the St. Louis, Missouri Office (RO) of 
the Department of Veterans Affairs (VA).  These include an appeal 
of a May 2005 rating decision, which in part denied entitlement 
to service connection for sleep apnea, depression and denied 
reopening a previously denied claim for an eye condition.  Other 
issues were also addressed by this rating decision and were 
appealed by the Veteran, but were later withdrawn and are subject 
to dismissal, as will be discussed later.  

This appeal also comes from an August 2007 Decision Review 
Officer (DRO) decision which granted service connection for 
peripheral neuropathy of the left and right lower extremities, 
and assigned an initial noncompensable rating and effective date 
of July 10, 2007 for the grant of service connection for each 
lower extremity.  The Veteran appealed the effective date 
assigned for entitlement to service connection, as well as the 
noncompensable rating assigned for the neuropathy affecting the 
bilateral lower extremities.  While the appeal was pending, the 
RO granted a 10 percent rating per leg in a May 2010 ratings, 
with a subsequent rating from May 2010 assigning such rating 
effective July 10, 2007.  

Finally, there remains a pending appeal for service connection 
for an eye condition claimed as blurred vision, pending from the 
May 2005 rating, which confirmed and continued a previous denial 
of service connection for such condition.  While this appeal was 
pending, a January 2009 rating granted service connection for 
cataracts of both eyes, secondary to service connected diabetes, 
effective May 5, 2008, and deemed this issue removed from 
appellate status.  However as per a deferred rating of March 
2010, the RO noted that this was grant was not a complete grant 
of benefits, as the effective date for the pending appeal is 
earlier than the effective date of the service connection grant.  
The deferred rating also pointed out the Veteran was not advised 
that this was less than a complete grant.  The Board also finds 
that this issue remains on appeal and also notes that there is of 
record other eye disabilities besides cataracts, including from 
possible injury that must be considered in adjudicating this 
claim.  

In regards to a number of withdrawn claims, the Board notes that 
these include claims for service connection for peripheral 
neuropathy of the bilateral upper extremities appealed from a 
February 2005 rating decision, with such issue separately listed 
as issue number 8 on the issue page.  

Also subject to withdrawal are claims for service connection for 
conditions claimed as hypertension, elevated liver enzymes, 
headaches, balance condition, hypercholesterolemia, degenerative 
joint disease, hypothyroid and chronic low back muscle spasms, 
which were appealed from the May 2005 rating decision, and are 
grouped as a single issue as issue number 9 on the issue page.  

Finally, subject to withdrawal are claims for an initial 
compensable rating for erectile dysfunction (listed as issue 
number 10 on the issue page) and claims for an effective date 
prior to April 21, 2005 for a grant of service connection for 
erectile dysfunction and for a grant of special monthly 
compensation based on loss of use of a creative organ (listed as 
issue number 11 on the issue page), which were appealed from the 
May 2005 rating decision that granted service connection for 
erectile dysfunction with an initial noncompensable rating and 
awarded special monthly compensation, both effective April 21, 
2005.  

Subsequent to the withdrawal of these claims, the Veteran 
submitted a document in February 2008 expressing disagreement 
with the RO's May 2005 decision that denied various claimed 
disorders (hypertension, headaches, DJD, low back muscle spasms, 
balance condition/dizziness, liver condition, 
hypercholesterolemia and hyperthyroid).  This document also 
expressed disagreement with the portion of the February 2005 
decision that denied service connection for peripheral neuropathy 
of both upper extremities.  This document submitted in February 
2008 is not timely to revive any of these withdrawn appeals, as 
they are well outside the appellate period which expired a year 
after notice of the February 2005 rating was received the same 
month and notice of the May 2005 rating was received the same 
month.  See 38 C.F.R. § 20.204 (c).  This document also raised 
new claims for entitlement to service connection for tinnitus, 
brittle nails, little white pimples on his face, fatigue, loss of 
concentration, neck pain, and appears to either expand or recite 
claims already on appeal, including claims for loss of 
concentration, PTSD, depression and personality disorder (related 
to psychiatric disorder), sleep apnea, and peripheral neuropathy 
of the lower extremities.  

The RO received clarification in regards to this correspondence 
via a June 2010 report of contact, clarifying that the Veteran 
wished to continue to pursue reopening of previously denied 
claims for service connection for hypertension, headaches, DJD, 
low back spasms, as well as new claims for service connection for 
tinnitus, brittle nails, pimples on the face, neck pain, and 
psychiatric disorders of PTSD/personality disorders.  The Board 
shall include the PTSD/personality disorders as part of the 
appeal for service connection for depression, and will 
characterize the issue as such.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The remaining issues continue to be pending further adjudication 
by the RO.

The appeal of the issues of entitlement to service connection for 
sleep apnea, a psychiatric disorder, an eye disorder and 
entitlement to increased ratings for peripheral neuropathy of the 
left and right lower extremities is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  The veteran filed a formal claim for service connection for 
peripheral neuropathy of the right and left lower extremities on 
December 17, 2003, more than a year after his discharge from 
active service in April 1967.  

2.  This December 17, 2003, claim remained open and pending up to 
and including the RO's grant of service connection for peripheral 
neuropathy of both the right and left lower extremities in August 
2008, which assigned an effective date for service connection for 
both extremities of July 10, 2007, the date an examination was 
deemed to show such entitlement.

3.  There are no communications prior to this formal claim of 
December 17, 2003, that could be construed as an informal claim 
for service connection for peripheral neuropathy of the right and 
left lower extremities.

4.  Prior to the formal claim filed on December 17, 2003, the 
evidence reflects that as early as the late 1990's, entitlement 
to service connection for peripheral neuropathy of both the left 
and right lower extremities was shown.  

5.  In August 2007, prior to the promulgation of a decision in 
the current appeal, the Veteran, through his attorney who was 
representing him at that time, asked that his claims for 
entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities, hypertension, elevated liver 
enzymes, headaches, balance condition, hypercholesterolemia, 
degenerative joint disease, hypothyroid and chronic low back 
muscle spasms; his claims for an initial compensable rating for 
erectile dysfunction and for entitlement to an effective date 
prior to April 21, 2005 for both a grant of service connection 
for erectile dysfunction and for a grant of special monthly 
compensation based on loss of use of a creative organ, be 
withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 17, 
2003, for the award of service connection for a neuropathy of the 
right lower extremity, have been met. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2009).

2.  The criteria for an earlier effective date of December 17, 
2003, for the award of service connection for a neuropathy of the 
left lower extremity, have been met. 38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2009).

3.  The criteria for the withdrawal of the Substantive Appeal in 
the claims for service connection for peripheral neuropathy of 
the bilateral upper extremities have been met. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

4.  The criteria for the withdrawal of the Substantive Appeal in 
the claims for service connection for the claimed conditions of 
hypertension, elevated liver enzymes, headaches, balance 
condition, hypercholesterolemia, degenerative joint disease, 
hypothyroid and chronic low back muscle spasms have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).  

5.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial compensable rating for 
erectile dysfunction have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

6.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an effective date prior to April 21, 
2005 for a grant of service connection for erectile dysfunction 
and for a grant of special monthly compensation based on loss of 
use of a creative organ have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  Earlier Effective Date

The Veteran alleges entitlement to an effective date prior to 
July 10, 2007, for entitlement to service connection for 
peripheral neuropathy affecting his left and right lower 
extremities.  He specifically argues that the effective date 
should be December 17, 2003, the date an original claim for 
service connection was filed.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in 
the form prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155.

A review of the evidence reflects that the Veteran was discharged 
from active service in April 1967.  More than a year later, in 
December 2003 the Veteran first filed a claim for entitlement to 
service connection for diabetes mellitus and complications which 
included "tingling feet."  This was received in a formal claims 
document (VAF 21-526) by the RO on December 17, 2003.  

There are no communications made by the Veteran prior to this 
date that could be construed as a formal or informal claim for 
service connection for peripheral neuropathy of the lower 
extremities.  Prior claims filed by the Veteran in January 1995, 
included a claim for nonservice connected pension (VAF 21-4138) 
and a formal claim for pension (VAF 21 526) which lists 
disabilities of a damaged left optic nerve, low back arthritis, 
high blood pressure and poor general health (and declines to fill 
out the portion of the form used to claim service connection).  
Neither of these claims made any mention of neurological problems 
affecting the lower extremity, nor of diabetes mellitus or any 
complications therein.  

In an October 2004 rating the RO granted service connection for 
diabetes mellitus, but deferred consideration of the claim for 
peripheral neuropathy of the lower extremities.  The RO 
subsequently denied service connection for peripheral neuropathy 
of the lower extremities in a February 2005 rating decision.  The 
Veteran filed a notice of disagreement (NOD) with this denial in 
February 2005.  He perfected the appeal on November 10, 2005, 
within 60 days of the issuance of the statement of the case on 
September 12, 2005.  

While the perfected appeal of the service connection claim for 
peripheral neuropathy remained pending, the RO in an August 2007 
Decision Review Officer (DRO) decision granted service connection 
for the peripheral neuropathy and granted an initial 
noncompensable rating.  The RO assigned an effective date for 
service connection of July 10, 2007, the date that a VA 
examination diagnosed peripheral neuropathy of the lower 
extremities and linked it to his diabetes.  He filed a NOD with 
the initial noncompensable rating in September 2007.

In February 2008 the Veteran filed a NOD with the effective date 
assigned to the grant of service connection for the peripheral 
neuropathy of the lower extremities, arguing that it should go 
back to his original claim of December 17, 2003.  He timely 
perfected an appeal of this issue (and the initial ratings 
assigned for the peripheral neuropathy) by filing a substantive 
appeal in June 2010 after receiving the SOC in May 2010.  .  Cf. 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

Thereafter, the RO in a May 2010 rating is noted to have granted 
separate 10 percent ratings for the peripheral neuropathy for the 
right and left lower extremities effective May 21, 2009.  A 
subsequent DRO rating dated later the same month granted the 10 
percent ratings effective July 10, 2007, the date of service 
connection assigned by the RO.

Thus the foregoing evidence reflects that the claim for service 
connection for peripheral neuropathy has been pending since the 
initial claim was filed on December 17, 2003.  

However, 38 CFR 3.400(b)(2) mandates that the effective date for 
entitlement to service connection is the date the claim for 
service connection or the date entitlement to service connection 
arose, whichever is later, in cases such as this one where the 
claim was filed more than a year after his discharge from 
service.  

The RO in denying an effective date for service connection prior 
to July 10, 2007, has determined that this was the earliest date 
entitlement to service connection for peripheral neuropathy 
arose, as the examination of the same date is the earliest 
examination diagnosing peripheral neuropathy of the lower 
extremities and linking it to service.  

The Board must thus consider whether there is any evidence prior 
to this date which shows entitlement to service connection for 
peripheral neuropathy is warranted at a date prior to July 10, 
2007.  

There is of evidence private treatment records from the 1990s 
that primarily address sleep apnea symptoms.  The records did 
include a July 1996 record showing complaints of sleep apnea, but 
also referencing complaints by the Veteran of having "crawling" 
on his legs at night.  

Thereafter some more private treatment records from 1999 to 2001 
received on August 16, 2004 include some records suggesting 
peripheral neuropathy symptoms, despite the lack of a formal 
diagnosis.  These include a July 1999 new patient examination 
which noted complaints of numbness in his bilateral legs with a 
lot of walking.  However no neurological examination appeared to 
have been conducted.  A September 1999 note revealed that 
laboratory results were discussed and that his glucose blood 
sugar was extremely elevated.  The doctor told the Veteran that 
this must be addressed immediately with a diet and exercise plan.  
The doctor also noted the Veteran stated he had numbness that 
included his feet and legs.  The doctor advised the Veteran that 
this was possibly due to elevated blood sugar.  The Veteran 
denied other symptoms except back pain.  Examination noted that 
the Veteran had some difficulty elevating from a sitting 
position, but no specific neurological examination appears to 
have been done.  The assessment was diabetes mellitus.  

Later in October 1999 he was noted to have low back pain with 
pain that radiated down both legs.  Examination revealed steady 
gait but again some difficulty rising from a seated position was 
noted.  The doctor also tested the Veteran's blood sugar which 
was elevated at 295.  The assessment included diabetes mellitus.  
Complaints of numbness continued to be shown in a March 2000 MRI 
record which gave a history of back pain and right leg numbness, 
with the MRI diagnosing disc herniation at L2-3 and disc bulges 
at L1-2 and L3-4.  

Records from 2004 do not clearly show complaints clearly 
attributable to neuropathy, but do reflect ongoing problems 
controlling his diabetes as noted in April 2004 when his glucose 
was elevated at 254.  An October 2004 record did note complaints 
of foot pain but the cause of this pain was not addressed.  

A December 2004 VA examination is noted to have related the 
history of the Veteran having diabetes mellitus diagnosed about a 
year ago, and a history of pain including in his feet and legs 
for roughly 8-10 years.  He is noted to have denied numbness in 
his right leg, but reported balance difficulties mainly due to 
dizziness.  Examination did note decreased touch and pinprick in 
the median nerve distribution, with no other sensory deficits 
bilaterally.  His gait was normal but he used a cane for 
prolonged ambulation.  Deep tendon reflexes were 1 to 2+ in both 
lower extremities including ankles.  He underwent nerve 
conduction studies which showed no evidence of polyneuropathy of 
the lower extremities.  The examiner opined that he did not have 
clinical or electrophysical evidence of peripheral neuropathy at 
this time.  His complaints of pain throughout his body were 
deemed to be most likely due to arthritis.  

Thereafter the VA treatment records prior to 2006 showed no 
significant evidence pertaining to neuropathy, but records from 
2005 did reflect that his diabetes was poorly controlled.  A 
February 2006 exit interview noted that the Veteran was not being 
diligent about checking his blood sugar and it was discussed with 
him about why his hands and feet had increasing numbness and 
tingling, which was not reversible damage.  The long term effects 
of uncontrolled blood sugar were discussed with him.  A July 2006 
record noted his poorly controlled diabetes but also noted that 
he was taking Gabapentin for diabetic neuropathy and wanted the 
doses increased.  He also reported intermittent pain in the right 
heel and foot.  In September 2006, he was seen by podiatry and 
his problems with diabetic neuropathy were discussed as was his 
desire to increase the Gabapentin dosage.  A November 2006 
podiatry record revealed that he denied numbness, tingling or 
burning at that time.  He denied any other foot complaints and 
neurological examination revealed his epicritic sensation was 
intact.  

The report of a July 10, 2007, VA examination included a claims 
file review and evaluation of the examination.  The examiner was 
asked to provide an opinion of the likelihood of the Veteran's 
peripheral neuropathy being due to diabetes.  His history was 
said to include being diagnosed with diabetes mellitus in 2003 or 
2004.  He stated he had numbness in his feet for a long time.  
Examination showed good capillary refill in all digits and 
monofilament testing revealed normal light touch sensation in all 
areas bilaterally.  Tuning fork showed normal vibratory sensation 
in the lower extremities.  EMG/NCV showed evidence of C/W 
bilateral tibial motor neuropathy.  The diagnosis was peripheral 
neuropathy of the lower extremities.  The examiner opined that it 
was as likely as not that lower extremity neuropathy was related 
to diabetes.  The RO determined that this was the earliest date 
that entitlement to service connection for peripheral neuropathy 
of the lower extremities was shown.  

The Board finds that a review of the evidence shows that the 
Veteran had complained to medical personnel of neuropathy-like 
symptoms in his lower extremities as early as July 1996 when he 
complained of "crawling" in his legs.  More significantly, the 
records from July and September 1999 reflect complaints of 
numbness in both legs, which are deemed in September 1999 to be 
possibly related to his elevated blood sugar.  Subsequent records 
from October 1999 and a March 2000 MRI report suggested the 
possibility of lumbar spine involvement in his lower extremities, 
but did include ongoing findings of elevated blood sugar reported 
in October 1999. 

Records after the filing of the service connection claim on 
December 17, 2003, but prior to the effective date of July 10, 
2007, assigned by the RO, continued to show treatment for 
neuropathy type symptoms affecting the lower extremities, but 
lacked a formal diagnosis of peripheral neuropathy on EMG/NCS 
testing.  The records discussed above also document the Veteran's 
diabetes as being poorly controlled.  As early as July 2006 he is 
shown to be taking medication specifically to treat diabetic 
neuropathy.  

Thus while lacking a formal diagnosis of diabetic neuropathy 
clearly linked to his diabetes until the July 2007 VA 
examination, the evidence, which includes records from the 1990s 
linking neuropathic symptoms of the lower extremities to elevated 
sugar with ongoing symptoms thereafter, suggests that entitlement 
to service connection was as likely as not warranted for 
peripheral neuropathy as early as the late 1990s.   

Thus while the evidence shows entitlement to service connection 
for peripheral neuropathy affecting the left and right lower 
extremities as early as the 1990s, the Veteran did not file 
either an informal or formal claim for service connection for 
peripheral neuropathy of the lower extremities, or even a claim 
for service connection for diabetes before December 17, 2003.  As 
38 C.F.R. §  3.300(b)(2) requires the effective date to be the 
later date on which the claim was filed or entitlement arose, the 
effective date in this case is shown to be December 17, 2003, the 
date his original claim for service connection was filed.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

When such withdrawal is made, it effectively creates a situation 
in which an allegation of error of fact or law no longer exists.  
In such an instance, the Board does not have jurisdiction to 
review the appeal, and a dismissal is then appropriate. 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 
(2009).

In this matter, the Veteran retained private attorney M.L. and 
submitted a power of attorney (POA) that was signed by the 
Veteran and dated April 11, 2006.  The scope of this POA was to 
provide legal services with regards to all issues arising out of 
the Veteran's claims for VA benefits arising from the RO and 
Board.  This agreement constitutes written consent of the Veteran 
to provide correspondences to include executing withdrawals of 
Substantive Appeals.  The attorney withdrew his representation of 
the Veteran in November 2007.  

During the scope of such representation, M.L. submitted an August 
2007 that states that the Veteran currently had 2 sets of appeals 
pending Board action.  The first was the appeal of the February 
2005 rating decision that denied service connection for 
peripheral neuropathy of the bilateral upper extremities.  The 
letter stated that the Veteran did not wish to pursue his appeal 
of this denial of service connection for peripheral neuropathy of 
the bilateral upper extremities.  

The letter also pointed out that in regards to the May 2005 
rating decision that addressed multiple claims, the Veteran only 
wished to continue to pursue his claims of service connection for 
sleep apnea, depression and for an eye disorder.  The letter 
stated that he did not wish to pursue his appeal of this 
decision's denials of his eleven other issues said to be 
remaining from these rating decisions.  These remaining issues 
stemming from this May 2005 rating decision are shown to include 
as follows.  Entitlement to service connection for the following 
claimed conditions:  hypertension, elevated liver enzymes, 
headaches, balance condition, hypercholesterolemia, degenerative 
joint disease, hypothyroid and chronic low back muscle spasms; 
entitlement to an initial compensable rating for erectile 
dysfunction; and entitlement to an effective date prior to April 
21, 2005, both for a grant of service connection for erectile 
dysfunction and for a grant of special monthly compensation based 
on loss of use of a creative organ.

In view of the Veteran's expressed desires via his 
representative, the Board concludes that further action with 
regard to these issues is not appropriate.  The Board does not 
have jurisdiction over the withdrawn issues, and, as such, his 
appeals regarding entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities, 
hypertension, elevated liver enzymes, headaches, balance 
condition, hypercholesterolemia, degenerative joint disease, 
hypothyroid and chronic low back muscle spasms are hereby 
dismissed.  The claims for entitlement to an initial compensable 
rating for erectile dysfunction; and entitlement to an effective 
date prior to April 21, 2005, both for a grant of service 
connection for erectile dysfunction and for a grant of special 
monthly compensation based on loss of use of a creative organ are 
also hereby dismissed.


ORDER

An earlier effective date of December 17, 2003, for the grant of 
service connection for a peripheral neuropathy affecting the 
right lower extremity is granted.

An earlier effective date of December 17, 2003, for the grant of 
service connection for peripheral neuropathy affecting the left 
lower extremity is granted.

The claim for entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, hypertension, 
elevated liver enzymes, headaches, balance condition, 
hypercholesterolemia, degenerative joint disease, hypothyroid and 
chronic low back muscle spasms are dismissed.

The claim for entitlement to an initial compensable rating for 
erectile dysfunction is dismissed.

The claim for entitlement to an effective date prior to April 21, 
2005, for a grant of service connection for erectile dysfunction 
and for a grant of special monthly compensation based on loss of 
use of a creative organ is dismissed.


REMAND

In regards to the remaining claims for service connection for an 
eye disorder (other than cataracts), a psychiatric disorder, and 
sleep apnea, further development is necessary to afford proper 
adjudication of these matters.  

For the eye disorder, while service connection for cataracts was 
granted in a January 2009 rating, effective May 5, 2008, as 
pointed out by a March 2010 deferred rating, this matter remains 
in appellate status, as the claim was filed in February 2005 and 
denied in the May 2005 decision on appeal.  The Board further 
notes that while the Veteran is service connected for cataracts, 
he also has other eye disorders shown in the records, to include 
evidence of left eye vision problems diagnosed in a March 1995 
record as left optic atrophy with a left inferior nasal 
quadranopsia, and gives a history of possible left eye injury in 
1966 (during his active duty period) from falling onto his face 
on concrete.  The Veteran is also noted to have initially 
referred to a damaged left optic nerve in a January 1995 claim 
for nonservice-connected pension.  Thus, further evaluation 
should be conducted to ascertain whether any additional eye 
disability besides cataracts warrants service-connection, to 
include on a direct basis as well as secondary to his diabetes 
mellitus.

For the psychiatric disorder, the Veteran has now added 
additional claims of PTSD and personality disorder, via his 
February 2008 statement in addition the claimed depression 
already on appeal.  See Clemons.  Thus further development is 
needed to address these additional psychiatric disorders that are 
now included in this appeal.  Moreover, the VA examination of 
September 2009 that addressed his claimed psychiatric disorder 
did not include review of the claims folder.  This error is 
pointed out in this March 2010 deferred rating that states that a 
new examination was necessary.  Additionally, the Board notes 
that effective July 13, 2010, the rules governing entitlement to 
service connection for PTSD were substantially revised.  VA 
amended its adjudication regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3)).  Because the psychiatric disorder 
claim now includes allegations of PTSD, development and 
adjudication must be conducted in light of the revised 
regulations.

In regards to the sleep apnea, examination of this condition is 
necessary as one has not been conducted.  As this condition is 
claimed as secondary to his service connected diabetes mellitus, 
the examination must address whether there is aggravation of the 
sleep apnea disorder by the service-connected diabetes.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

In regards to the claim for entitlement to increased initial 
ratings for peripheral neuropathy of the bilateral lower 
extremities, in light of the effective date grant for initial 
entitlement to service connection dating back to the original 
service connection claim from December 17, 2003, due process 
concerns require the RO to readjudicate this matter, and now 
consider the evidence prior to the former initial entitlement 
date of July 10, 2007, dating back to December 2003.  As this 
matter must be remanded for other purposes, the Veteran should be 
afforded another VA examination to address the current severity 
of this condition.  

Finally the Board notes that a search for Social Security 
Administration records for the Veteran produced a response from 
the Administration in September 2008 indicating that such records 
were destroyed.  In light of this fact, the AOJ should contact 
the Veteran to request whether he may have copies of such records 
or other additional records pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
ask that he identify all sources of treatment 
for his claimed psychiatric disability, eye 
disorder, and sleep apnea since service (to 
include any copies of records used in 
pursuing a claim for Social Security 
benefits) and sources of treatment for 
peripheral neuropathy since March 2010, and 
to furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical records 
from all sources, including VA records, (not 
already in the claims folder) should then be 
requested.  All records obtained should be 
added to the claims folder.  If requests for 
any private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that he will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence in 
support of his claims. 38 C.F.R. § 3.159 
(2009).

2.  Then afford the Veteran a VA psychiatric 
examination.  The claims folder should be 
made available and reviewed by the examiner, 
who must determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include the claimed PTSD, 
depression and personality disorder.  The 
examiner should provide an opinion on the 
following:

(a). Does the Veteran have a diagnosis of 
PTSD?

(b). If PTSD is diagnosed, the examiner MUST 
identify the stressor(s) supporting the 
diagnosis of PTSD.  In identifying any 
claimed stressor(s) the examiner should 
independently review the entire record.  
After consideration of these stressors, the 
examiner should explain whether they satisfy 
the criteria to support a diagnosis of PTSD;

(c). If PTSD is not diagnosed, the examiner 
should determine whether there are additional 
psychiatric disorders, to include depression 
and personality disorder, and if so, the 
examiner should opine as to whether it is as 
likely as not that any such disorder(s) 
is/are related to service, to include any 
incident shown therein, or if preexisting any 
period of service, was/were aggravated 
thereby.  In regards to the claimed 
personality disorder, the examiner should 
address whether this is considered a 
disability for VA purposes.  The examiner 
should utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  The report of the 
examination should include a complete 
rationale for all opinions.

3.  Then schedule the Veteran for a sleep 
disorders examination, conducted by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's claimed 
disability of sleep apnea.  The claims folder 
must be made available to the examiner prior 
to the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and all 
manifestations of current disability should 
be described in detail.  The examiner should 
address the following:

(a) Does the Veteran have any current, 
chronic disability of sleep apnea?  If so, is 
it at least as likely as not that any such 
disability or disabilities began in service 
or was the result of any incident in service?  

(b)  If any disabilities of sleep apnea did 
not begin in service and were not caused by 
active service, the examiner should provide 
an opinion as to whether is it at least as 
likely as not that any such disability is 
being caused or aggravated by the Veteran's 
service connected diabetes.

Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.

4.  Then schedule the Veteran for an eye 
disorders examination, conducted by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's claimed 
eye disorder(s) other than cataracts.  The 
claims folder must be made available to the 
examiner prior to the examination, and the 
examiner should acknowledge such review of 
the pertinent evidence in the examination 
report.  All indicated studies should be 
performed and all manifestations of current 
disability should be described in detail.  
The examiner should address the following:

(a) Does the Veteran have any current, 
chronic disorder(s) of the eye(s) besides 
cataracts?  If so, is it at least as likely 
as not that any such disability or 
disabilities began in service or was the 
result of any incident in service?  

(b)  If any disorders of the eye(s) other 
than cataracts did not begin in service and 
were not caused by active service, the 
examiner should provide an opinion as to 
whether is it at least as likely as not that 
any such disability is being caused or 
aggravated by the Veteran's service connected 
diabetes?   

In answering these questions, the examiner 
should address the findings of visual acuity 
problems shown in service, as well as the 
post service records which include treatment 
for a left optic atrophy in March 1995 
attributed to an injury said to have taken 
place in 1966.
Each opinion should contain comprehensive 
rationale based on sound medical principles 
and facts.

5.  Then schedule the Veteran for an 
appropriate VA examination to determine the 
nature and severity of his service-connected 
right and left lower extremity peripheral 
neuropathy.  The examiner should be provided 
with the Veteran's claims folder and a copy 
of this Remand and should review the 
Veteran's medical history prior to conducting 
the examination.  Any neurological tests and 
studies deemed necessary should be 
accomplished at this time.  The examiner 
should specifically comment on all 
manifestations and symptoms produced by the 
service-connected peripheral neuropathy 
affecting the left and right lower 
extremities.  The examiner should report 
whether the service-connected peripheral 
results in neuritis, neuralgia, or partial or 
complete paralysis of any nerve that has been 
shown to be affected by this disability.  The 
examiner should describe the severity of such 
symptomatology, as well as the area and 
function affected in conjunction with the 
AMIE criteria.  

6.  Then readjudicate the appeal.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case, which includes the pertinent laws and 
regulations, including the revisions to 
38 C.F.R. § 3.304(f), effective July 13, 
2010, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


